Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.

Claim Rejections - 35 USC § 101
Claims 26-41 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claim 26 recite a “a method for operating a food processor” comprising “a mixer or a heating element” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a processor may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

In the instant case the first and second sensor merely encompass a thermometer and clock or timer for maintaining temperature for a predefined period of time which is not only notoriously known with respect to merely following a recipe from a paper cook book and is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer and clock per the January 2019 PEG and October 2019 Update.  
In addition the claimed first and second acquisition variable obtained by a first and second sensor, though claimed as differs, includes merely temperature measurements at a first and second time, i.e. first acquisition variable temperature and second, time.
The claims encompass both internal monitoring and external monitoring, are not limited to a product parameter but further encompass any possible “acquisition variable” obtained by sensors including temperature and time duration and merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to 
In addition, the claims encompass control both during and more broadly with respect to merely identifying variables prior to cooking such that the preparation state is taken into account during preparation by influencing the processing device, i.e. broadly providing general purpose computer functions as opposed to manually retrieving from a cook book and influencing the preparation mode by taking temperature reading from thermometer and increasing or decreasing temperature of the heating element per step e) of applicants claims.
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims recite a method of “identifying”, “determining” and “performing” and a first and second sensor.  The claims require mere data gathering steps to identify a variable and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic “food processor” appliance fails to provide 
The claimed “food processor” in the instant case is not required to perform a mixing or even comprise a mixing element such as with respect to a defined class of “food processors” and instead merely encompasses food processing as a result of “a heating element” and as taught by Germouni “the food processing process” (par. 0027) receiving process variables from sensors for the process, i.e. determining which can be performed mentally, such as monitoring temperature over a predefined period a time (par. 0032) and identifying a desired temperature or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature” (par. 0028) which is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer and clock per the January 2019 PEG and October 2019 Update.  
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, Applicant recites a generic food processor which is insufficient to provide an inventive concept. The claimed “food processor” in the instant case is not required to perform a mixing or even comprise a mixing element such as with respect to a defined class of “food processors” and instead merely encompasses food processing as a result of “a heating element” thus encompassing convection ovens, microwaves, stove tops and other apparatus known to heat food.  Alternatively the claimed field of use is merely limited by “a mixer” which encompasses bread makers, blenders, or more broadly relative mixing air, i.e. a fan.
Applicant’s Specification and claims lists several different types of food processor conditions and several different sensed parameters that the determining method could be used upon including,
a rotary speed of the processing device, preferably of a mixer of the food processor, a parameter of a drive, preferably of a motor of the drive, e.g. a torque, a motor signal, preferably a motor current, which depends upon a torque of the mixer of the food processor,

a weight of the prepared food, wherein the weight is acquired by a scales integrated in the food processor,
a measurable parameter on the prepared food, which in particular is specific to a completion time of the prepared food,
a time duration, preferably a mixing duration of the mixer, in particular since the time of activation of the preparation mode,
a brightness, which is acquired, for example, by an optical sensor on the prepared food,
a noise level, which in particular is acquired on the prepared food by an acoustic sensor,
a consistency of the prepared food,
 	an electric property of the prepared food, preferably of the electric resistance of the food,
an odorous substance concentration on the prepared food and/or of the prepared food, preferably inside a mixing vessel of the food processor,
a gustatory substance concentration on the prepared food and/or the prepared food, preferably inside the mixing vessel of the food processor,
at least one chemical variable of the prepared food, in particular a pH value and/or a concentration of the prepared food,
a pressure in the region of the prepared food and/or a pressure curve, preferably in a
mixing vessel of the food processor,
at least one spectral characteristic of the prepared food.
Leading one to determine that Applicant’s recitation of a food processor is insufficient to provide particularity to the claimed machine as the claimed “food processor” is merely a field of use, i.e. any apparatus which processes food, as opposed to a particular machine.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic food processor is merely a machine on which the method operates. As indicated above, Applicant’s Specification discloses that the method is implemented by a processor that directs the operation of the food processor which is not limited by any structure or specific “processing” of food.   These different processing methods perform vastly different operations with different methods and outcomes. Application of the same “identifying” and “determining” on such disparate food processors shows that the kitchen appliance is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
‐solution activity that could be attached to almost any cooked food by merely following a recipe and maintaining cooking temperature and more specifically as taught by Bales “a wide range of cooking functions”, i.e. food processing conditions in a single device. By failing to explain how the process variable is selected, integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “operating a kitchen appliance” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “means of the first and second sensor”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a parameter of a drive” in claim 26 is rejected.  It is unclear as to what is encompassed by the phrase, it is unclear what “a drive” is with respect to, it is unclear as to what degree of difference is encompassed by this phrase, if not “a parameter of a drive”.  

Claims 26-41 are rejected under 35 U.S.C. 112, sixth paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
With respect to claim 26, the phrase a “by means of the first and second sensor” is rejected as the specification does not provide structural limitations.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, as MPEP 2181 II states that 35 U.S.C. 112, sixth paragraph states that a claim 
prepared food, at least one chemical variable of the prepared food.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 26-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germouni (20080274240).
Germouni teaches a method for operating a food processor (par. 0005), wherein at least one processing device of the food processor is controlled (par. 0022), in a preparation mode (par. 0027), so as to least partially automatically prepare food (par. 0026), and wherein a monitoring device (par. 0026; controller) comprises a first sensor and a second sensor (par. 0021) and carries out an identification of acquisition values by acquisition, by means of the first and second sensor (par. 0023) of at least two 
Wherein the processing device comprises a heating element (par. 0021), where the at least two acquisition variables refer to a value that is a measurement value of the acquisition variable and each comprise a parameter of a drive (par. 0020; pump), a temperature (par. 0023), a time duration (par. 0032; predefined period of time) and/or a pressure in region of the prepared food (par. 0025).
the method comprising: 
a) identifying at least one first acquisition value by a first acquisition by the sensor or the first sensor of a first acquisition variable (par. 0026),
b) identifying at least one second acquisition value by a second acquisition by the sensor or the second sensor of a second acquisition variable, wherein the second acquisition variable differs from the first acquisition variable (par. 0026),
c) determining at least one analysis information on the basis of at least one of the first acquisition value and the second acquisition value (par. 0026),
d) performing a time-dependent analysis of the analysis information in order to determine an analysis result specific to the preparation state (par. 0029) and
e) emitting at least one control signal for influencing the preparation mode on the basis of the analysis result, such that the preparation state is taken into account during the preparation by defining a temperature of the heating element influencing the processing device (par. 0029).
With respect to claim 27, at least one of the first and the second or both the first and second identified acquisition values are at least partially at least one of compared with one another and combined with one another (par. 0033).
At least one of the first and second acquisition variable each includes variables measurable on the food processor (par. 0021), which at least one of influence a property of the food changeable by the preparation respectively in a different manner (par. 0033) and are influenced by the property, so that they are specific to a preparation state (par. 0033).
Wherein first acquisition values are at least one of periodically or repeatedly identified in the preparation mode (par. 0032) and preferably at least one of second acquisition values and further acquisition values are at least one of simultaneously identified periodically or repeatedly in the preparation mode (par. 0032), wherein the 
Wherein the second acquisition value is identified outside the preparation mode (par. 0035 obtained manually).
Wherein a further analysis of the analysis information is carried out temporally at least one of after (par. 0032, 0038) to the time-dependent analysis (par. 0032), in order to determine the analysis result, wherein the further analysis differs from the time-dependent analysis (par. 0033).
The preparation state is a future optimal completion time point of the prepared food during the preparation (par. 0038), wherein the control signal is emitted temporally (par. 0032; parameter variable specific to time) in such a way that a deactivation of the preparation mode at the completion time point is caused (par. 0030).
A first and a second control signal is emitted, wherein:
the first control signal is emitted when a first analysis result is determined, so that the preparation is influenced in a first manner (par. 0033) and
the second control signal is emitted when a second analysis result is determined (par. 0033; time specific), so that the preparation is influenced in a second manner, which differs from the first manner (par. 0033).
The second acquisition variable is a surroundings parameter outside the food processor (par. 0035; manual).
At least one of the time-dependent analysis and the determination of the analysis result is carried out in an adaptive manner (par. 0038).
At least one of the time-dependent analysis and the determination of the analysis result is effected dependent upon a parametrization (par. 0033).
The time-dependent analysis (par. 0033), at least one comparison specification is evaluated dependent upon a prepared food (par. 0019), wherein, a comparison of the analysis information with the comparison specification is effected (par. 0037).
The following steps are provided: at least one of setting and selecting a food to be prepared, by a user input on the food processor (par. 0035),
selecting a comparison specification dependent upon the set food (par. 0033) and comparing values of at least one of the analysis information and of the analysis result with the comparison specification, in order to determine a future determined state specified to the food (par. 0035).

In the preparation mode, the processing device is controlled for the at least partially automatic preparation of different foods (par. 0019), wherein at least one food-specific comparison specification is at least one of provided or pre-stored for each of these foods (par. 0037).
Wherein a comparison specification includes an information about an acquisition variable selection, wherein the comparison specification is selected dependent upon the set food (par. 0037), and in the acquisition, the acquisition variables are acquired which are predetermined by the acquisition variable selection of the selected comparison specification (par. 0038), so that in the selection of a first food to be prepared, at least one different acquisition variable is acquired than in the selection of a second food to be prepared (par. 0019; solid, liquid, mixture).


Claims 26-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koetz (WO2014083029; citations US20150305566 Eng. Translation purposes).
Koetz teaches a method for operating a food processor (par. 0029), wherein at least one processing device of the food processor is controlled (par. 0050; microcontroller), in a preparation mode (par. 0050, 0055), so as to least partially automatically prepare food (par. 0058), and wherein a monitoring device (par. 0050; microcontroller) comprises a first sensor and a second sensor (par. 0037-0039; mechanical switches sensing selected) and carries out an identification of acquisition values (par. 0037-0039) by acquisition, by means of the first and second sensor, of at least two acquisition variables (par. 0068; speed, temperature or time), specific to a preparation state (par. 0031 food to be cooked), on the food processor,
Wherein the processing device comprises a mixer (par. 0030) and a heating element (par. 0021), where the at least two acquisition variables refer to a value that is a measurement value of the acquisition variable (par. 0037-0039) and each comprise a parameter of a rotary speed of the device (par. 0037), a drive (par. 0030 motor), a temperature (par. 0039), a time duration (par. 0038) and/or a pressure in region of the prepared food (par. 0025).
 the method comprising:

b)    identifying at least one second acquisition value by a second acquisition by the sensor (par. 0037-0039) of a second acquisition variable (par. 0037-0039; speed, temperature or time), wherein the second acquisition variable differs from the first acquisition variable (par. 0037-0039),
c)    determining at least one analysis information on the basis of at least one of the first acquisition value and the second acquisition value (par. 0037-0039 analysis information setting different variables),
d)    performing a time-dependent analysis (par. 0038; time set) of the analysis information (par. 0037-0039) in order to determine an analysis result specific to the preparation state (par. 0037-0039 set points of time, temperature, speed; par. 0050; translates into machine command/recipe; par. 0068 ) and
e)    emitting at least one control signal (par. 0037-0039 mechanical switches; par. 0054 selection of recipe; par. 0050 6 lines from bottom; display; par. 0058) for influencing the preparation mode on the basis of the analysis result (par. 0054; par. 0068), such that the preparation state is taken into account during the preparation (par. 0058).
With respect to claim 27, at least one of the first and the second or both the first and second identified acquisition values are at least partially at least one of compared with one another and combined with one another (par. 0050; 0058).
At least one of the first and second acquisition variable each includes variables measurable on the food processor (par. 0037, 0038, 0039), which at least one of influence a property of the food changeable by the preparation respectively in a different manner (par. 0037-0039) and are influenced by the property, so that they are specific to a preparation state (par. 0059).
Wherein first acquisition values are at least one of periodically or repeatedly identified in the preparation mode (par. 0037, 0040, 0041; each stage) and preferably at least one of second acquisition values and further acquisition values are at least one of simultaneously identified periodically or repeatedly in the preparation mode (par. 0037, 0040, 0041; each stage), wherein the analysis information is determined from a time course (par. 0037; each stage) of the respective at least one of periodically and repeatedly identified acquisition values.

Wherein a further analysis of the analysis information is carried out temporally at least one of after (par. 0040-0041 speed, direction; par. 0058) or simultaneously (par. 0040-0041 speed, direction; par. 0058) to the time-dependent analysis (par. 0058; 0037), in order to determine the analysis result, wherein the further analysis differs from the time-dependent analysis (par. 0040-0041 speed, direction).
The preparation state is a future optimal completion time point of the prepared food during the preparation (par. 0044; recipe specific), wherein the control signal is emitted temporally (par. 0044; parameter variable specific to time) in such a way that a deactivaion of the preparation mode at the completion time point is caused (par. 0044).
A first and a second control signal is emitted, wherein:
the first control signal is emitted when a first analysis result is determined, so that the preparation is influenced in a first manner (par. 0040, 0041; motor specific) and
the second control signal is emitted when a second analysis result is determined (par. 0050-0051; time specific), so that the preparation is influenced in a second manner, which differs from the first manner (par. 0050-0051; motor speed vs motor direction).
The second acquisition variable is a surroundings parameter outside the food processor (par. 0048).
At least one of the time-dependent analysis and the determination of the analysis result is carried out in an adaptive manner (par. 0040-0041; speed, direction time).
At least one of the time-dependent analysis and the determination of the analysis result is effected dependent upon a parametrization (par. 0040-0041; speed, direction time).
The time-dependent analysis (par. 0040-0041; speed, direction), at least one comparison specification is evaluated dependent upon a prepared food (par. 0044), wherein, a comparison of the analysis information with the comparison specification is effected (par. 0040-0041; time specific).
The following steps are provided: at least one of setting and selecting a food to be prepared, by a user input on the food processor (par. 0037; par. 0048, 0050-51),
selecting a comparison specification dependent upon the set food (par. 0050-0051; 0060) and comparing values of at least one of the analysis information and of the analysis result with the comparison specification, in order to determine a future determined state specified to the food (par. 0050-0051; 0060; bread specific).

In the preparation mode, the processing device is controlled for the at least partially automatic preparation of different foods (par. 0044), wherein at least one food-specific comparison specification is at least one of provided or pre-stored for each of these foods (par. 0044, 0059).
Wherein a comparison specification includes an information about an acquisition variable selection, wherein the comparison specification is selected dependent upon the set food (par. 0044), and in the acquisition, the acquisition variables are acquired which are predetermined by the acquisition variable selection of the selected comparison specification (par. 0044; recipe specific), so that in the selection of a first food to be prepared, at least one different acquisition variable is acquired than in the selection of a second food to be prepared (par. 0042; food specific, par. 0059-0060).

Response to Arguments
	With respect to applicants urging directed to the 101 rejection and applicants urgings, it is importantly noted and as was previously urged by the examiner, the claims are open to with a mixer or a heating element, not a combination.  It is further noted though applicant urges specific sensors which are outside that of the mental capability of a user, importantly applicants claimed first and second sensor include “temperature” and “a time duration” and thus merely encompass identifying and determining which can be performed mentally, such as monitoring temperature over a predefined period a time (par. 0032) and identifying a desired temperature or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature” (par. 0028) which is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer and clock per the January 2019 PEG and October 2019 Update.  
In the instant case the first and second sensor merely encompass a thermometer and clock or timer for maintaining temperature for a predefined period of time which is not only notoriously known with respect to merely following a recipe from a paper cook book and is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer and clock per the January 2019 PEG and October 2019 Update.  

information (e.g., ratio of heating versus motor current), which is then in turn used for a time-dependent
analysis (e.g., a graph showing the analysis information as a variable over time or a histogram), which
provides the advantage that the preparation of food by the food processor is improved. 
Importantly applicants claims are not limited to motor specific variables as the claims is open to either a mixer OR a heating element.
With respect to applicants urging directed to Koetz being silent to first and second acquisition variables, Koetz is taken to teach such at par. 0037-0039; speed, temperature or time.  
More specifically it is noted the claimed “acquisition variables” merely “refer to a value”.  In the instant case the acquired values of speed, temperature or time by the input sensor where the set speed, set temperature and set duration “refer to a value that is a measurement value, i.e. speed, temperature or time of the set speed, temperature or time” for the operation of the food processor.  With respect to performing a time dependent analysis, Koetz teaches operation requiring a set duration (par. 0067, 0075) and emitting a control signal for influencing the preparation by defining a temporal mixing during, a mixer speed and/or a temperature of the heating element.
With respect to applicants urging Koetz is silent to time-dependent analysis, Koetz specifically teaches “time can be set” par. 0068.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/             Primary Examiner, Art Unit 1792